Citation Nr: 0431037	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  02-13 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for paranoid schizophrenia.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel
INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).  

Procedural history

The veteran served on active duty from March 1971 to March 
1973.

The veteran filed an initial claim of entitlement to service 
connection for a nervous disorder in February 1993.  A June 
1993 rating decision denied the claim.  The veteran was 
notified of this decision and of his appeal rights by letter 
from the RO dated June 1993.  He did not appeal.

In June 2001, the RO received from the veteran a request to 
reopen the claim based on the submission of new and material 
evidence.  A March 2002 rating decision declined to reopen 
the claim on the ground that new and material evidence had 
not been received, and the veteran appealed.  

The veteran and his spouse presented testimony before the 
undersigned Veterans Law Judge at the RO in February 2004.  A 
transcript of the hearing has been associated with the 
veteran's VA claims folder.

Clarification of issue on appeal

The June 1993 rating decision denied service connection for a 
"nervous disorder".
[It is clear from the record that this meant a psychiatric 
disability, not a neurological disability.]  The March 2002 
rating decision and the July 2002 statement of the case (SOC) 
more narrowly characterized the issue as service connection 
for "schizophrenia, paranoid type."  Since a "nervous 
disorder" includes a diagnosis of paranoid schizophrenia, 
the Board concludes that the June 1993 denial encompassed a 
denial of any psychiatric disability, including paranoid 
schizophrenia.  Thus, the issue on appeal is properly 
characterized as one to reopen a claim of entitlement to 
service connection for paranoid schizophrenia.  


FINDINGS OF FACT

1.  An unappealed rating decision in June 1993 denied the 
veteran's claim of entitlement to service connection for a 
nervous disorder.  

2.  Evidence submitted since the June 1993 rating decision 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

The May 1993 rating decision is final.  Evidence received 
since the May 1993 rating decision is not new and material 
and the veteran's claim of entitlement to service connection 
for paranoid schizophrenia is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (in effect prior 
to August 29, 2001); 38 C.F.R. §§ 3.104(a), 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is ultimately seeking service connection for 
paranoid schizophrenia.  As explained in greater detail 
below, as an initial matter the Board must determine whether 
new and material evidence has been received which is 
sufficient to reopen his previously-denied claim.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The Board observes that the United States Court of Appeals 
for Veterans Claims (the Court) held in Quartuccio that the 
notice provisions of the VCAA apply to cases, such as this, 
in which a claimant seeks to reopen a previously denied 
claim.

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed in the July 2002 
SOC of the relevant law and regulations pertaining to his 
claim.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated October 
2001.  This letter advised the veteran of the provisions 
relating to the VCAA, to include advising him of the need to 
provide new and material evidence showing that his mental 
disability was related to his military service.  The 
definition of new and material evidence was also outlined and 
the veteran was informed that evidence which was cumulative 
or that merely served to establish a previously-established 
point would not be sufficient to reopen the claim.  
Additionally, the veteran was advised that VA would attempt 
to obtain medical records, employment records and records 
from Federal agencies identified by the veteran.  He was also 
informed that he could provide VA authorization to obtain any 
private medical records by completing the appropriate forms 
(VA Form 21-4142), copies of which were enclosed with the 
letter.  Finally, the veteran was advised to tell VA about 
any additional evidence or information he wanted VA to obtain 
for him, but was cautioned that it was still his 
responsibility to support his claim with appropriate 
evidence.

The Board notes that even though the letter requested a 
response within one month, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by VA within one year from 
the date notice is sent].  The one-year period has since 
expired.

The fact that the veteran's claim was adjudicated by the RO 
in March 2002, prior to the expiration of the one-year period 
following the October 2001 notification of the veteran of the 
evidence necessary to substantiate his claim, does not render 
the RO's notice invalid or inadequate.  The recently enacted 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §  ____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. 
§ 5103 shall be construed to prohibit VA from making a 
decision on a claim before the expiration of the one-year 
period referred to in that subsection.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of this claim by 
rating decision in March 2002.  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).




Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previous finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the veteran's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The Board notes that the veteran and his representative have 
alleged that service medical records are incomplete.  A 
review of the claims file reveals that the RO requested 
service medical records from the National Personnel Records 
Center (NPRC) in March 1993 in connection with the original 
service connection claim.  The RO also sent a letter to the 
veteran in March 1993 requesting that he forward to the RO 
any copies of service medical records in his possession.  
Service medical records were received from NPRC in April 1993 
and have been associated with the claims folder; there was no 
indication from NPRC that additional service medical records 
existed.  The service medical records in the file appear to 
be substantially complete.  Accordingly, the Board concludes 
that adequate efforts to obtain additional service medical 
records have been undertaken.  Cf. Hayre v. West, 188 F. 3d 
1327 (Fed. Cir. 1999) [VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile].

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that the veteran engaged the 
services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and, along with his spouse, presented testimony at a 
hearing before the undersigned Veterans Law Judge in February 
2004.  See 38 C.F.R. § 3.103 (2003).  

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.
§ 3.303 (2003).  

For certain chronic disorders, to include psychoses such as 
schizophrenia, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  See 38 
C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the proscribed time period 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2003)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's request to reopen was 
initiated in June 2001, prior to the enactment of the revised 
regulation, this case will be adjudicated by applying the law 
previously in effect, 38 C.F.R. § 3.156(a) (2001).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  If new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim, but only after ensuring that VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Factual Background

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim after the last final 
denial.  In this case, the last final denial is the 
unappealed June 1993 rating decision.

The "old" evidence

At the time of the June 1993 rating decision, the evidence of 
record included the veteran's service medical records and 
hospital records from the VA Medical Center (VAMC) in Waco, 
Texas dated May 1989.  Service medical records are 
pertinently negative for treatment or diagnosis of any 
psychological disorder.  Treatment records from the Waco VAMC 
reflect inpatient psychiatric care in May 1989, over fifteen 
years after the veteran left service, and include a diagnosis 
of atypical psychosis, moderate.  

The June 1993 RO decision

In June 1993, the RO denied the veteran's claim for service 
connection for a nervous disorder on the basis that there was 
no evidence of a nervous disorder in service or within the 
one-year presumptive period.  The veteran was notified of 
that decision and of his appeal rights by letter from the RO.  
He did not appeal.  In June 2001, he requested that his claim 
be reopened.

The additionally submitted evidence

The evidence added to the record since the June 1993 rating 
decision consists of treatment records from the Central Texas 
Mental Health and Mental Retardation Clinic (MHMRC) dated 
form June 1989 to October 2001; various statements from the 
veteran's spouse, mother, D.M., and B.N.; as well as the 
transcript of the February 2004 hearing.  This evidence will 
be analyzed below.

Analysis

The unappealed June 1993 decision is final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  As explained above, the 
veteran's claim for service connection for paranoid 
schizophrenia may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Therefore, the Board's inquiry will be directed 
to the question of whether any additionally-submitted (i.e. 
after June 1993) evidence bears directly and substantially 
upon the specific matter under consideration, namely whether 
the veteran's current psychiatric disability is related to 
his military service.

While the additionally-submitted evidence may be considered 
"new" in that it was not of record at the time of the June 
1993 rating decision, it is not "material".  The 
additionally-submitted medical records reflect current 
treatment and diagnosis of paranoid schizophrenia without any 
indication that this disability was incurred in service.  
Furthermore, none of the additionally-received medical 
evidence indicates or even suggests that paranoid 
schizophrenia began during service or within the one year 
presumptive period after service, or is etiologically related 
to the veteran's period of service.  These treatment records 
serve to establish a fact which was known in 1993 and which 
was not in dispute, namely that the veteran has a psychiatric 
disorder.  

The Court has held that medical evidence which merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994).  The additional medical evidence is 
therefore not so significant that it must be considered in 
order to fairly decide the merits of the claims.

The additionally-submitted evidence also includes testimony 
given by the veteran and his spouse before the undersigned 
Board member in February 2004.  At the February 2004 hearing, 
the veteran described the various symptoms of his disorder 
and testified that he first started to notice these symptoms 
in service.  He further contended that his commanding officer 
became concerned about his mental health and ordered him to 
see a base psychiatrist.  The veteran reported attending at 
least three to four treatment sessions, and stated that he 
was reassigned out of his job as an ambulance driver due to 
his psychiatric problems.  The veteran's spouse also 
presented testimony describing the veteran's symptoms and 
stated that she observed such symptoms shortly after their 
marriage in October 1974.  She further contended despite her 
encouragement, the veteran did not seek medical treatment for 
his illness until 1989.  

The additionally-submitted evidence includes written 
statements submitted by the veteran's spouse, his mother, 
D.M., and B.N.  Each of these statements outlines various 
observations of symptoms associated with the veteran's 
illness and argues that the veteran's psychiatric problems 
began in service.  Furthermore, the veteran's mother stated 
that she observed none of these symptoms prior to service.  

To the extent that the veteran is contending his current 
psychiatric disorder is due to his military service, this is 
duplicative of similar contentions raised in the past and is 
therefore not new.  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).

While the veteran is competent to present information as to 
his symptoms, and his spouse, mother, D.M., and B.N. are 
competent to report their observations of his symptoms, as 
laypeople without medical training they are not competent to 
relate those symptoms to a particular diagnosis or specific 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  In Routen v. Brown, 10 
Vet. App. 183, 186, (1997), the Court specifically noted that 
"[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."

Because there is still no competent medical evidence that a 
psychiatric disability existed in service or within a year 
thereafter, or that the veteran's current psychiatric 
disability is etiologically related to service, the new 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

In short, the veteran has not submitted competent medical 
evidence as to the existence of a psychiatric disability in 
service or within the one year presumptive period after 
service, or which serves to link his currently diagnosed 
paranoid schizophrenia to service.  Elements (2) and (3), 
which were lacking in 1993, remain missing.  The evidence 
which has been presented since June 1993 is therefore not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2001); see also Hodge, supra.  

In summary, for reasons and bases expressed above the Board 
finds that the veteran's attempt to reopen his claim of 
entitlement to service connection for paranoid schizophrenia 
is unsuccessful.  The recently submitted evidence not being 
both new and material, the claim of service connection for 
paranoid schizophrenia is not reopened and the benefit sought 
on appeal remains denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
further assist the veteran in the development of his claim in 
the absence of a reopened claim.  The Board views its 
discussion above as sufficient to inform the veteran of the 
elements necessary to reopen his claim.  See Graves v. Brown, 
8 Vet. App. 522, 524 (1996).


ORDER

New and material evidence has not been received which is 
sufficient to reopen the previously denied claim of 
entitlement to service connection for paranoid schizophrenia.  
The claim is not reopened and remains denied.


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



